
	

114 HRES 431 IH: Expressing the sense of the House of Representatives in disapproval of the Senate’s modern filibuster rule.
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 431
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Griffith (for himself, Mr. Wittman, Mr. Flores, Mr. Goodlatte, Mr. Culberson, Mr. Westerman, Mr. Abraham, and Mr. Burgess) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Expressing the sense of the House of Representatives in disapproval of the Senate’s modern
			 filibuster rule.
	
	
 Whereas the Founding Fathers never intended for a significant portion of the Senate’s business to be able to be blocked by a minority;
 Whereas the modern filibuster/cloture rule undermines the noble principles upon which this Nation was founded;
 Whereas the historic filibuster rule required 60 votes to stop debate if a Senator was standing in the well of the Senate debating a bill;
 Whereas in the 1970s the rule was changed to allow Senators to place an anonymous hold by making a request to the Senate Majority Leader to simply announce their intention to filibuster;
 Whereas today a Senator no longer has to be present to filibuster a bill on the Senate floor, meaning it requires a supermajority to begin debate rather than to end debate;
 Whereas the Senate’s rule XXII, known as the cloture rule, requires 16 Senators to initiate the process to end debate by introducing a motion;
 Whereas once the cloture motion is made, it requires the votes of at least three-fifths of all Senators (normally 60 votes), or a supermajority, to invoke cloture;
 Whereas the Republic of these United States based on democratic principles cannot long survive if the vast majority of issue legislation requires a supermajority in order to advance;
 Whereas both Democrats and Republicans have used the modern filibuster/cloture rule to stall legislative policy that a majority might otherwise support;
 Whereas the current Senate modern filibuster/cloture rule has been a major reason for the gridlock in recent years;
 Whereas nearly all Senate business as a result of the modern Senate filibuster/cloture rule requires 60 votes to process, a high hurdle that runs counter to the intent of our Nation’s Founding Fathers;
 Whereas the House of Representatives passes legislation that the Senate may not agree with completely, but as a result of the modern Senate filibuster/cloture rule, the Senate is essentially limited from making a legislative counteroffer to the House;
 Whereas eliminating the modern filibuster/cloture rule will allow more legislation passed by the House to be voted on in the Senate and, thus, more compromises can be reached;
 Whereas the historical filibuster rule is a better way for a Democratic-Republican form of government to function; and
 Whereas the historical filibuster rule is how the process is intended to work, and it is essential to building the consensus and compromise expected of its leaders by the American people: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its firm disapproval of the Senate’s modern filibuster rule;
 (2)urges the Senate to abandon the modern filibuster rule and return to the historical filibuster rule, thereby ending the process of anonymous holds; and
 (3)reaffirms its commitment to work with the Senate to end gridlock and pass legislation through regular order, including resolving legislative differences via conference committee, to complete the work that the American people expect from its Congress.
			
